Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims XX of U.S. Patent No.. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.


17/405499
claim 1
2
3
4
5
6
7
8
9
10
11
12
13
11,127,172
claim 1
2
8
3
4
5
6
1
1
7
9
14
10


14
15
16
17
18
11
12
13
14
15



17/405499 (claim 1)
11,127,172 (claim 1)
A method of making a camouflage pattern, said method comprising: receiving a three-dimensional (3D) model of a first element; 
A method of making a camouflage pattern, said method comprising: receiving a three-dimensional (3D) model of a first element, 

wherein: the 3D model is a point cloud representative of the first element or a wire mesh of the first element generated from the point cloud, and the first element is one of a leaf, branch, acorn, stock, reed, or grass; 
combining the 3D model of the first element with a background to create a scene; and rendering a view of the scene in a two-dimensional (2D) output format, wherein the rendered view of the scene in the 2D output format is the camouflage pattern.
combining the 3D model of the first element with a background to create a scene; and rendering a view of the scene in a two-dimensional (2D) output format, wherein: the rendered view of the scene in the 2D output format is the camouflage pattern;

all visible surfaces of the 3D model of the first element at all distances from a point of capture of the view of the scene are in focus; the background is an infinite background; and receiving the 3D model of the first element comprises capturing surfaces of the first element that do not appear in the camouflage pattern because the 3D model comprises surfaces not visible from the perspective of the rendered view of the scene.


The comparison chart above shows how claims 1-15 of issued U.S. Patent No. 11,127,172 anticipates all the limitations of claims 1-18 of the instant Application 17/405499. 

All the conflicting claims in 17/405499 and U.S. Patent No. 11,127,172 are almost identical. "A method of making a camouflage pattern, said method comprising: receiving a three-dimensional (3D) model of a first element..." of U.S. Patent No. 11,127,172 anticipates "A method of making a camouflage pattern, said method comprising: receiving a three-dimensional (3D) model of a first element..." of 17/405499.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortner (US 20150116321 A1).
Regarding claim 1, Fortner teaches a method of making a camouflage pattern (abstract), said method comprising: receiving a three-dimensional (3D) model of a first element (e.g. three dimensional structure and surface of environmental elements, physical objects and solid shapes utilizing three dimensional modeling- para. 12); combining (3D) model of the first element with a background to create a scene (e.g. The foreground, mid-ground and background of the scene will include the placement of the three dimensional models- para. 12); and rendering a view of the scene in a two-dimensional (2D) output format, wherein the rendered view of the scene in the (2D) output format is the camouflage pattern (e.g. create a digital two dimensional image in a process called rendering- para. 13).
Regarding claim 2, see the rejection of claim 1 above. Fortner further teaches printing the rendered view of the scene on a dip transfer film, a fabric, or a vinyl wrap (e.g. The specific method of image transfer may vary depending on the substrate to which the image is to be transferred. Methods in use in the art include silk screening, ink jet printing, digital fabric printing, engraving, heat transfer papers, dye sublimation, wet transfer process, wet transfer plate method, etc. Some methods of image transfer include an image transfer medium where the image is printed, and then transferred to a substrate- para. 46). Since the claim states “or”, only one condition needs to be met.
Regarding claim 3, see the rejection of claim 1 above. Fortner further teaches wherein rendering the view of the scene comprises rendering all visible surfaces of the 3D model of the first element in focus (e.g. the pattern having a plurality of three dimensional models placed at varying depths and with varying focus- claim 7). Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). A digital focusing of the first element would inherently include a mathematical variable value.
Regarding claim 4, see the rejection of claim XX above. Fortner further teaches wherein rendering the view of the scene comprises rendering the visible surfaces of the 3D model of the first element with a depth of field exceeding a depth of the 3D model of the first element (e.g. rendered three dimensional objects placed continuously throughout the rendered image at various depths- para. 11-12).
Regarding claim 8, see the rejection of claim 1 above. Fortner fails to explicitly teach wherein receiving the 3D model of the first element comprises capturing surfaces of the first element that do not appear in the camouflage pattern. This claim describes culling, which is a well-known 3D editing method to create depth. Fortner describes 3D models with varying levels of depth which implies culling.

Claim(s) 11-12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maloney (US 20120069197 A1).
Regarding claim 11, Maloney teaches an object having a camouflage pattern thereon, said camouflage pattern comprising: a background (e.g. the sky is the background- para. 91); and a first element, wherein all visible surfaces at every depth of the first element are in focus (e.g. to reflect the true nature of the photographic scene used as the camouflage pattern, multiple pictures must be taken from the same exact viewpoint focusing on the various layers of the scene. This must be done due to the fact that the camera lense can only focus on particular objects. Also multiple shots of the same scene can be taken with close-ups on particular objects usually in the foreground to increase the resolution of the entire photographic scene. This adjustment must be made because the camera can't focus like the human or animal eye para. 26) and taking multiple photographs of the same scene from the same exact spot focusing on different parts of the photographic scene to add clarity to the images, enhance depth, and reach desired color palate (abstract).
Regarding claim 12, see the rejection of claim 11 above. Maloney further teaches wherein the background is an infinite background (e.g. create the appearance of vegetation reaching to the top of the horizon in an infinite background setting- para. 11). 
Claim 16 recites similar limitations as claim 11 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim 11 is incorporated herein. Furthermore, Maloney teaches a computer and is therefore implied a storage medium is used (para. 82).
Claim 17 recites similar limitations as claim 12 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim 12 is incorporated herein. Furthermore, Maloney teaches a computer and is therefore implied a storage medium is used (para. 82).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortner (US 20150116321 A1).
Regarding claim 5, see the rejection of claim 1 above. Fortner further teaches receiving a 3D model of a second element, wherein: the background is a 3D background; said combining comprises placing the 3D model of the first element and the 3D) model of the second element within the 3D background to create the scene; and said rendering a view of the scene comprises rendering the view of the scene in a two-dimensional (2D)) output format, wherein the rendered view of the scene in the 2D) output format is the camouflage pattern (The limitations of claim 5 simply repeat the steps of claim 1 with a second element. It’s obvious to one skilled to repeat the steps with a different image). One of ordinary skill in the art could have a reasonable expectation of success to add a second element to the steps of claim 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fortner with the features of a second element. The motivation would have been it’s obvious to one skilled to repeat the steps of claim 1 with a different image.
Regarding claim 6, see the rejection of claim 1 above. Fortner further teaches calculating a wire mesh (figs. 1-2) but fails to explicitly capturing a point cloud representative of the first element. Applicant’s specification does not provide any explanation, design or features of a point cloud or wire mesh and therefore is relying on existing art. Examiner takes OFFICIAL NOTICE that wire mesh generation from a point cloud is/are extremely well known in the art and has been used for decades in 3D modeling (see Dillon US 20110316978 A1; and Dawood US 20200170760 A1). Therefore, using a point cloud to create a wire mesh would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.
Regarding claim 7, see the rejection of claim 1 above. Fortner fails to explicitly teach capturing a point cloud representative of the first element using a shadowless capture system; and calculating a wire mesh of the first element from the captured point cloud. However, Examiner takes OFFICIAL NOTICE that shadowless imaging systems are extremely well known and have been used for decades (See Yonggen CN 106052816 A; and Zamoyski US 5778258 A). Therefore, using a shadowless imaging system to create a point cloud and mesh would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortner (US 20150116321 A1) in view of Maloney (US 20120069197 A1).
Regarding claim 9, see the rejection of claim 1 above. As can be seen above, Fortner teaches all the limitations of claim 9 except wherein the background is an infinite background.
In the same field of camouflage patterns, Maloney teaches wherein the background is an infinite background (e.g. create the appearance of vegetation reaching to the top of the horizon in an infinite background setting- para. 11). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems create camouflage patterns.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fortner with the features of an infinite background as taught by Maloney. The motivation would have been Maloney describes using an infinite background as prior art and would therefore be obvious to at least try by one skilled.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortner (US 20150116321 A1) in view of Lafone (US 20150154745 A1).
Regarding claim 10, see the rejection of claim 1 above. As can be seen above, Fortner teaches all the limitations of claim 10 except wherein the background is a 3D background having infinite depth.
In the same field of 3D imaging, Lafone wherein the background is a 3D background having infinite depth. (e.g. pixels that do not correspond to a structure may be indicated by a null or zero depth value or an infinite depth value- para. 21). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fortner with the features of infinite depth as taught by Lafone. The motivation would have been to help focus on foreground elements in the image.

Claim(s) 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 20120069197 A1) as applied to claim 11 above, in view of Fortner (US 20150116321 A1).
Regarding claim 13, see the rejection of claim 11 above. As can be seen above, Maloney teaches all the limitations of claim 13 except wherein the object is a dip transfer film, fabric, or vinyl wrap.
In the same field of camouflage patterns, Fortner teaches wherein the object is a dip transfer film, fabric, or vinyl wrap (e.g. The specific method of image transfer may vary depending on the substrate to which the image is to be transferred. Methods in use in the art include silk screening, ink jet printing, digital fabric printing, engraving, heat transfer papers, dye sublimation, wet transfer process, wet transfer plate method, etc. Some methods of image transfer include an image transfer medium where the image is printed, and then transferred to a substrate- para. 46). Since the claim states “or”, only one condition needs to be met. 
Regarding claim 15, see the rejection of claim 11 above. Maloney as modified by Fortner further teaches wherein the camouflage pattern further comprises a plurality of elements and every visible surface of each of the plurality of elements at every depth of each element is in focus. (e.g. to reflect the true nature of the photographic scene used as the camouflage pattern, multiple pictures must be taken from the same exact viewpoint focusing on the various layers of the scene. This must be done due to the fact that the camera lense can only focus on particular objects. Also multiple shots of the same scene can be taken with close-ups on particular objects usually in the foreground to increase the resolution of the entire photographic scene. This adjustment must be made because the camera can't focus like the human or animal eye- (Fortner: para. 26) and taking multiple photographs of the same scene from the same exact spot focusing on different parts of the photographic scene to add clarity to the images, enhance depth, and reach desired color palate (Fortner: abstract)).
Regarding claim 18, see the rejection of claim 16 above. Maloney as modified by Fortner further teaches wherein the camouflage pattern further comprises a plurality of elements and every visible surface of each of the plurality of elements at every depth of each element is in focus (Fortner: para. 26 and abstract) when the camouflage pattern is repeated (Maloney: para. 10).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 20120069197 A1) as applied to claim 11 above, in view of Davison (US 5652963 A).
Regarding claim 14, see the rejection of claim 11 above. Maloney further teaches wherein the camouflage pattern is repeated on the object (para. 10), but fails to teach the camouflage pattern has an irregular outline.
In the same field of camouflage, Davison teaches the camouflage pattern has an irregular outline (e.g. an irregular and/or broken outline and is covered with an irregular or random color pattern in certain earth tones or colors sometimes found in the environment (col. 1, ll. 10-32)). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems camouflage patterns.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Maloney with the features of irregular outlines as taught by Davison. The motivation would have been is more difficult to ascertain the presence of an object (col. 1, ll. 16-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is 571-270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							TODD BUTTRAM	
					Primary Examiner 
Art Unit 2613
/TODD BUTTRAM/Primary Examiner, Art Unit 2613